Citation Nr: 1718188	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess 10 percent for bilateral pes planus from May 30, 2011.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 2006

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The June 2006 rating decision, in pertinent part, granted entitlement to service connection for bilateral pes planus and assigned a 0 percent (noncompensable) rating.  It also granted entitlement to service connection for degenerative joint disease of the right knee and assigned a 10 percent rating.  Both of these ratings were assigned effective March 1, 2006, the day following the Veteran's separation from service.  A notice of disagreement with the assigned ratings was received in April 2007, a statement of the case was issued in August 2007, and a substantive appeal was received in October 2007.

This case was originally before the Board in May 2011, at which time it was remanded for additional development.  

In a March 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for a right knee disability and entitlement to a compensable rating for bilateral pes planus.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Partial Remand (joint motion) and Order, the Court vacated the Board's March 2014 decision to the extent that it denied (1) entitlement to a compensable rating for bilateral pes planus on and after May 30, 2011, and (2) entitlement to a rating in excess of 10 percent for a right knee disability during any portion of this appeal.  It remanded these claims to the Board for further adjudication.

In October 2015, the Board remanded this case for additional development.  On remand, in a March 2016 rating decision, the Appeals Management Center (AMC) granted a 10 percent rating for bilateral pes planus effective May 31, 2011.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was subsequently returned to the Board, at which time it was remanded for additional development.  The requested development has been completed, and the case has been returned to the Board for further appellate review.  

The issue of entitlement to an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

2.  The Veteran has bilateral metatarsalgia that is related to his service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 10 percent, but no higher, for bilateral metatarsalgia have been met on and after May 30, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim of entitlement to service connection for a bilateral foot disability.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  Another letter from later that month provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the types of evidence that impact those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, and statements from the Veteran.  

The joint motion has directed the Board to "consider and discuss whether the May 2011 VA examiner's report on pes planus was based on sufficient data given that x-rays were apparently ordered but not reviewed."  With respect to the question of the sufficiency of the record itself, on remand following the joint motion, the Board directed the AOJ to "[a]ssociate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system."  The AOJ requested all outstanding records from the VA Medical Center (VAMC) in Charleston, South Carolina, which is the facility at which the Veteran underwent the May 2011 VA examination.  The records that were sent in response to the request encompass the May 2011 period during which the Veteran underwent the x-rays, but they do not contain the x-rays themselves.  The Board finds that the AOJ has complied with the remand instruction in that all records from the pertinent facility during the pertinent period have been requested, and such records have been obtained.  Therefore, the Board finds that the duty to assist has been satisfied.  

With respect to the question of the sufficiency of the examination reports of record, to include the question of "whether the May 2011 VA examiner's report on pes planus was based on sufficient data," the Board finds that the May 2011, January 2016, and September 2016 VA examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  All three examiners discuss the pertinent symptomatology that is listed in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Regardless of whether the May 2011 VA examiner had reviewed the x-rays, the Board finds that his examination report, along with the reports from the January 2016 and September 2016 VA examiners, provides probative medical evidence with respect to the criteria that are relevant to determining whether an increased rating is warranted for the Veteran's pes planus.  The Board therefore finds that the May 2011 VA examination report did, in fact, contain sufficient data upon which to decide the claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In the case at hand, the Veteran is seeking a rating in excess of 10 percent for bilateral pes planus.  This rating has been assigned effective May 31, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent rating for unilateral disability and a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating for unilateral disability and a 50 percent for bilateral disability.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

The June 2015 joint motion noted that "'inward bowing of the tendo achillis' is part of the 10 percent rating criteria," and found that "the Board failed to adequately consider or discuss that the May 2011 VA examiner found slight lateral deviation of the left Achilles tendon upon examination."  As discussed above, since the time of the June 2015 joint motion, the AMC has granted a 10 percent rating for bilateral pes planus pursuant to Diagnostic Code 5276.  The Board will therefore consider whether a rating in excess of 10 percent is warranted for bilateral pes planus, as well as whether separate ratings are warranted under other potentially pertinent diagnostic codes.

Turning to the evidence of record, the record contains an April 2006 radiology report noting no evidence of pes planus (although it did note that the views of the feet were non-weight-bearing).  There was a mild distal posterior spur on the right distal tibia, but the ankle joint space appeared well-preserved.  There were no significant abnormalities of the feet, though there may have been some mild bunion formation at the great toe metatarsal heads.  

In his April 2007 notice of disagreement, the Veteran noted that his foot disability had worsened in that he was unable to stand or walk for prolonged periods without experiencing pain in the arches and balls of his feet, even when wearing the orthotic shoe inserts.  He also reported that this disability has greatly limited his ability to seek employment as police/law enforcement or in security, areas that are related to his Military Occupational Specialty (MOS).  

The May 2011 VA examination report notes, in pertinent part, that the Veteran has reported pain in the arches and balls of feet with calluses.  He denied swelling.  It was noted that he used over-the-counter orthotics with relief.  He did not use a cane or a crutch.  It was noted that he reported the same restrictions as were noted for his back, including that he was unable to walk or stand for more than 20 minutes, was unable to turn quickly, and had difficulty with stairs.  On examination, his feet had pes planus, no calluses, good palpable pulses, no edema, and no pain on manipulation.  His left Achilles tendon was slightly laterally deviated.  Sensation was decreased in the toes and in the left plantar forefoot.        

In an October 2012 written statement, the Veteran noted that he was prescribed orthotics, which he wears daily, in service and again by a podiatrist after his retirement from service.  He disputed the VA examiner's characterization that there was no evidence of pain on manipulation, edema, calluses, or abnormal pulses, noting that he still experiences pain in both feet during sessions of prolonged standing or walking.  He noted that he has received treatment for foot pain and calluses.                          

Records from September 2013 reflect that the Veteran had tenderness on palpation of the plantar surfaces of both feet.  Foot showed normal appearance.  Foot motion was normal and no pain was elicited by motion of the foot.  The Veteran was issued insoles.  An October 2013 record reflects pain was elicited by motion of the foot, as extreme inversion created a stretch and pain in the area.  There was no deformity of the feet.  Foot motion was normal.  A November 2013 record reflects no foot deformity, but that there was tenderness on palpation and that pain was elicited by motion.  A January 2014 record notes that the Veteran has been treated for approximately six months for right lateral midfoot pain.  Steroid injection, insoles, and ankle braces have all been used.  The pain was localized under the extensor brevis muscle belly, and it hurt when he tried to plantar flex the right foot and flex his toes.  When the third metatarsal was plantar flexed, pain was at the junction of the lateral cuneiform and cuboid.  There was pain on palpation of this area as well.  He was to be treated for two to four weeks in a surgical shoe and, if symptoms decreased, he was to use a custom insole.  If symptoms did not decrease, surgical intervention would be considered, most likely to include fusion of the lateral cuneiform/cuboid joint.  A February 2014 record notes that the Veteran's pain had decreased.  He was told to wear the surgical shoe for one more week.  Rigid insoles were casted for and sent by the Veteran.

A May 2014 record notes that the Veteran had been experiencing foot pain of two weeks' duration.  There was pain on palpation of sinus tarsi and the right lateral forefoot.  There was increased right foot pes planus when compared with the right foot pes planus level at the last visit.  Bilaterally, motion was limited, and pain was elicited by motion.  The right foot had tenderness on palpation.  A January 2015 record notes that both feet had tenderness on palpation and that pain was elicited by motion.  

On examination in February 2015, both feet exhibited tenderness of palpation of the medial longitudinal arch.  There was resting calcaneal stance position on eversion.  There was no tenderness on palpation of the medial plantar aspect of the heel.  A plantar fasciitis test elicited no pain in the heel.  There was no tenderness on palpation of the plantar aponeurosis.  Dorsiflexion was not decreased with the knee straight.  It was noted that the Veteran had reported that his pain had worsened and that he may need new orthotics.

The January 2016 VA examination report notes, in pertinent part, that the current examination showed no pain or tenderness on deep palpation of bilateral plantar arches, and that the findings were consistent with mild/moderate bilateral pes planus, asymptomatic.  The Veteran reported that he experiences pain on both feet, mostly with prolonged walking and standing.  It notes that he experienced accentuated pain on use of both feet, but he experienced pain that was not accentuated on manipulation of the feet.  There was no indication of swelling on use.  He did not have characteristic calluses.  He used arch supports with relief.  He did not have extreme tenderness of plantar surfaces.  He did have decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity, such as pronation or abduction, on either foot.  For both feet, the weight-bearing line fell over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles tendon, nor did he have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There was no pain in either foot on physical examination.  There was no functional loss for either lower extremity attributable to pes planus.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when either foot was used repeatedly over a period of time.  He did not use any assistive devices as a normal mode of locomotion.  X-rays revealed degenerative or traumatic arthritis of the left foot.  

X-rays conducted in connection with the January 2016 VA examination reflect there were no fractures or other acute osseous or articular abnormalities.  The bones were well-mineralized.   Mild degenerative changes were present in the left great toe metatarsal (MT) joint.  There was a tiny right plantar calcaneal spur.  Bilateral pes planus was present.  The soft tissues were unremarkable.  Mild left great toe degenerative changes had appeared since May 31, 2011.  Otherwise, the feet were unchanged from the May 2011 examination.  

VA medical records reflect that the Veteran sought treatment for increased foot pain in 2016.  Options for stronger medication were explored, and the Veteran was fitted for custom orthotics in July 2016.

The Veteran also underwent VA examination in September 2016.  The resulting examination report diagnoses flat foot (pes planus), metatarsalgia, plantar fasciitis, and "[a]rthritic conditions."  The Veteran reported that he experiences pain in both feet after standing or walking for more than 10 minutes.  Tearing pain was located in the arches and the balls (the first MTP joint) of both feet.  He wore inserts constantly, and they helped with walking but not with standing.  He reported having pain in both feet as soon as he stands up, and that he gets cramps in both feet at night if he stretches his legs or curls his toes.  He reported having flare-ups that affect the function of the foot in that he has the tearing pain in both feet with prolonged walking or standing.  This pain lasts all day and is relieved by bedrest.  He reported functional pain in that his walking is limited and that he can only stand up to about 10 minutes.

The Veteran has pain in both feet, and this pain was accentuated on use.  He did not have pain on manipulation of the feet.  There were no indications of swelling on use.  He did not have characteristic callouses.  He used orthotics, which relieved symptoms on both sides.  He did not have extreme tenderness of the plantar surfaces.  Both sides had decreased longitudinal arch height on weight-bearing.  There was no evidence of marked deformity (such as pronation or abduction) of one or both feet.  There was no marked pronation of one or both feet.  On his right foot, the weight-bearing fell over or medial to the great toe.  On the right foot, there was lower extremity deformity other than pes planus that caused alteration of the weight-bearing line in that he stood and walked with his right foot moderately abducted.  He did not have "inward" bowing of the Achilles tendon of one or both feet.  He did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  The Veteran did not have Morton's neuroma.  He did have metatarsalgia of both feet, with tenderness over both first MTP joints.  

The Veteran had pain on physical examination of both feet, and this pain contributed to functional loss.  Specifically, he had pain on weight-bearing, and pain also resulted in disturbance of locomotion and interference with standing.  For both feet, he had limited standing and walking that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any conditions listed in the diagnosis section of the examination report.  It was noted that the Veteran constantly uses orthotics for pes planus and plantar fasciitis.  The orthotics help relieve pain on walking, but not with standing.  It was noted that imaging studies were performed and that no evidence of degenerative or traumatic arthritis was documented.  There were no other significant diagnostic test findings or results.  The foot disabilities impact his ability to perform any type of occupational tasks in that he is limited in walking and standing to about 10 minutes.

In addition to the above, the examiner's remarks noted that there was tenderness to palpation over the heels, arches, and first MTP joints bilaterally, but that it was not extreme.  There was also tenderness over the 5th MT head on the right.  The Veteran described numbness in the toes of both feet.  However, sensation was intact to light touch.  The examiner noted that the Veteran has been diagnosed with neuropathic foot pain in the past, and that this was associated with back pain despite there being no formal diagnosis of an etiology.  He noted that pes planus by itself does not cause neuropathy.  The examiner noted that the above conclusions were reached on the basis of the Veteran's history, the examiner's physical examination, and review of the records and x-rays.

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5276.  Of the 30 percent rating criteria, there is no objective evidence of marked deformity, such as pronation or abduction.  The September 2016 VA examiner does note that the Veteran had moderate abduction of the right foot, but this does not rise to the level to constitute marked deformity.  

The January 2016 and September 2016 VA examination reports note pain was accentuated on use, but pain was not accentuated on manipulation.  The May 2011 VA examiner did not comment specifically on pain on use.  The Board notes that, in his October 2012 statement, the Veteran disputed the examiner's assertion that he does not have pain on manipulation.  To support his contention, however, the Veteran discusses how he has pain during sessions of prolonged standing or walking, which would be characteristic of pain on use rather than pain on manipulation.  The Board finds that the Veteran has consistently reported pain on walking and standing, both when being examined for benefits purposes and when seeking medical treatment.  Therefore, the Board will find that the Veteran has had accentuated pain on use throughout the appeals period.   

There was no evidence of swelling on use.  No objective evidence of callosities was found on any of the examinations, and none of his medical records note either that the Veteran has callouses or that he has been treated for them.  The Veteran has reported on multiple occasions, however, that he does get callouses.  The Board notes that there are circumstances under which a layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report that he gets callouses.  The Board must note, however, that callouses can form on the foot for many reasons.  Even though the Veteran, as a layperson, is competent to report that he gets callouses, he does not possess the necessary medical expertise to attribute those callouses to a particular cause.  Therefore, in the absence of a medical professional having asserted that the Veteran gets callouses due to his pes planus (or due to metatarsalgia, plantar fasciitis, or an arthritic condition), the Board must find that the Veteran does not satisfy that particular criterion for a 30 percent disability rating.  

Nor does the evidence suggest that the Veteran experiences any of the 50 percent rating criteria, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Based on the above, the Board must find that a rating in excess of 10 percent is not warranted under Diagnostic Code 5276.  

Next, the Board has considered whether to assign a separate compensable rating for the Veteran's diagnosed plantar fasciitis, but must find that no such rating is warranted.  The Board notes that plantar fasciitis does not have its own diagnostic code but that, because its location and manifestations overlap those of pes planus, it is often rated under Diagnostic Code 5276 by analogy.  In the case at hand, the foot pain that is attributable to the Veteran's plantar fasciitis overlaps with the pain that is attributed to his pes planus.  Therefore, the Board finds that the symptoms of the Veteran's plantar fasciitis are already being compensated by the 10 percent rating that he has been assigned for pes planus under Diagnostic Code 5276.  

The Board has also considered whether a separate rating can be assigned for the Veteran's plantar fasciitis under Diagnostic Code 5284, which compensates for "foot injuries, other."  Diagnostic Code 5284 provides a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  The Board notes, however, that the Veteran's specific plantar fasciitis symptomatology is contemplated by Diagnostic Code 5276, for acquired flatfoot. 

The canon of regulatory interpretation provides that the more specific trumps the general.  Zimick v. West, 11 Vet. App. 45, 51 (1998).  Because Diagnostic Code 5276 expressly evaluates the specific symptomatology for the Veteran's service-connected plantar fasciitis, the Board finds that it would not be appropriate to evaluate the Veteran's plantar fasciitis under Diagnostic Code 5284 for "foot injuries, other."  Also, to assign separate ratings for the pes planus and plantar fasciitis would constitute an impermissible pyramiding of benefits.  38 C.F.R. § 4.14 (2016).  

For the same reason, the Board finds that a separate rating for "[a]rthritic conditions" as noted in the September 2016 examination report is not warranted.  The Board notes that the January 2016 radiology report notes degenerative or traumatic arthritis of the left foot.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the case at hand, no distinct symptoms have been attributed to the Veteran's left foot arthritis, and there is no suggestion that this disability manifests in any symptom other than pain.  Any pain from the Veteran's left foot arthritis has not been isolated as distinct from the pain that is caused by his left foot pes planus, plantar fasciitis or, as will be discussed below, his metatarsalgia.  Nor has any distinct functional impairment been attributed to left foot arthritis.  Given the above, the Board must conclude that any left foot arthritis symptomatology and resulting functional impairment is already being compensated as part of his ratings under Diagnostic Code 5276 and/or, as will be discussed below, Diagnostic Code 5279.  Therefore, the Board finds that entitlement to a separate rating for left foot arthritis is not warranted. 

As has been referenced above, the Board finds that a separate 10 percent rating for bilateral metatarsalgia is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  The record reflects that the Veteran was diagnosed with metatarsalgia during his September 2016 VA examination.  Unlike with the plantar fasciitis and arthritis diagnoses, the symptoms that are manifestations of the Veteran's metatarsalgia are separate and distinct from those that are manifestations of his pes planus.  Resolving reasonable doubt in his favor, the Board will find that the criteria for the separate 10 percent rating under Diagnostic Code 5279 are satisfied for the entire appeals period.  

For the foregoing reasons, the Board finds that a rating in excess of 10 percent for bilateral pes planus is not warranted.  The Board also finds that a separate rating of 10 percent, but no higher, is warranted for bilateral metatarsalgia from May 30, 2011.  However, no other higher or separate ratings are warranted for this claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to an even higher rating must be denied.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess 10 percent for bilateral pes planus from May 30, 2011, is denied.

On and after May 30, 2011, entitlement to a 10 percent rating for bilateral metatarsalgia is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran has also claimed entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.  Even though this claim has been remanded multiple times, it must be remanded yet again so that the Veteran may undergo an examination that complies with recent caselaw that clarifies the examination requirements of 38 C.F.R. § 4.59.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The record does not contain a right knee examination report that complies with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's right knee disability and should provide the following information:  

a.  The examiner should specifically state range of motion findings for the Veteran's right knee.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain of BOTH knees (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b.  The examiner should comment on whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should also express an opinion concerning whether pain would significantly limit functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


